This case was affirmed at a former day of this term, and appellant has filed a motion for rehearing in his brief calling our attention to but one matter in which he claims the court was in error, and that is, it was improper to admit the testimony as to the tracks of the horse as corroborative testimony. The bill as a whole reads as follows: "Be it remembered that upon the trial of the above cause, the State introduced the following testimony, to-wit:
"That about the second week in February, he was in defendant's pasture and found a beef which was claimed to be the one in controversy; that he was at Clyde Smith's tent and at the watering place where he found the beef in controversy and found some horse tracks at each place, and that they were tolerably fresh and that the tracks of the horse that he found were similar to the tracks of the horse, and that they were the tracks of the blue horse defendant rides; to which testimony the defendant objected at the time it was offered upon the following grounds:
"Because it calls for a conclusion of the witness and it had not been shown that he was an expert and it has not been shown that he measured the tracks found and that he measured the horse's feet or the tracks of the horse in question to determine the difference between them if there was any. The other testimony of the witness in regard to said tracks and bearing on this question, which is as set out below, and which the court says in this connection was testified to by the witness, and other witnesses, and the defendant calling attention to this in further support of his objections are as follows:
"The witness had testified that he had seen horse tracks at Clyde Smith's tent and at the watering place where he had found a beef, which is claimed to be the animal in controversy; he had testified that George Elmore's horse, called the `blue horse,' was shod all around, that these tracks that he saw at the tent and at the watering place were shod all round, and that he saw the tracks where the fellow had come to the tent and where he found the animal, and that they were the blue horse's tracks all around where this animal was; that he had just traced the tracks around there, and further, Clyde Smith and his wife had testified that the defendant had come to their tent riding the blue horse and at the time of the commission of the offense was along the last of January or in February; further, it was shown that the tracks were not measured by the witness, and there was no peculiarity of the tracks testified to by the defendant, outside of the fact that they were shod all around, and *Page 230 
there was further testimony tending to show that after the hide was buried, some one had removed and hidden it at a different place.
"And the court overruled said objections and admitted said testimony, to which decision of the court defendant then excepted, and tenders this his bill of exceptions No. 3 and asks that the same be signed and approved and filed as a part of the record in this cause, and which here now is accordingly done this the 10th day of June, 1912."
If any one can tell by this bill what witness so testified and defendant was objecting to by the bill, it is more than we can ascertain by its recitals. And it is held by this court a bill by its recitals must be so certain that it is unnecessary to turn to any other part of the record in aid thereof. However, it might be insisted if any witness was so permitted to testify, it would be error, and by turning to the record we find that it was Clee Rothwell who testified he saw the tracks where the stolen cow was butchered "and they were the tracks of the blue horse defendant rides."
Appellant earnestly insists that it was error to permit this witness to testify that the tracks were the tracks of appellant's blue horse, and cites us to many decisions of this court, referring especially to the case of Parker v. State,46 Tex. Crim. 461, which he says is "by far the most thorough as well as most satisfactory case in this State." We are not objecting to the law as laid down in that case, for by reading that case it will be seen that the witness was seeking to compare
a track he saw at the place of the crime with another and different track made at another and different place, which would necessarily render it but an opinion. And so all the cases cited by appellant are speaking of "comparison of tracks." In this case no such question arises. The witness is not seeking to compare the track he saw at the place where the animal was butchered with a track made at any other or different place, or at any other or different time, but the witness swears that the tracks he saw where the animal was butchered were the "tracks of the blue horse defendant rides." He swears to it as a positive fact. No opinion expressed, no comparison with other tracks, but he swears the tracks are this horse's track. In the Parker case, supra, the court says: "We would not be understood as holding that the witness Stafford was not authorized to testify before the jury as to the tracks he found upon the ground, where he found them, and to what point they led, and the size thereof as they appeared to him, and other conditions and circumstances connected therewith." It was only where the witness undertook to compare those tracks with tracks found at another and different place does the court say the objection was well taken. If Stafford had been willing to swear that he knew the tracks he saw were made by a certain person, there can be no doubt but what his testimony would have been admissible. The defendant on cross-examination would have a right to test his knowledge — what fact or circumstance it was that enabled him to recognize the tracks as that of a certain horse or individual, but this all would go to the weight and not the admissibility of the testimony. Mr. Wharton in *Page 231 
his great work on Criminal Evidence, section 936, says: "The weight of authority sustains the rule that the witness may always testify to the facts and the circumstances of the foot-prints and tracks, but the courts are equally divided upon the question of whether or not the witness may express an opinion as to their identity." In this case the witness does not propose to swear to an opinion, but he testifies to the matter as a positive fact within his knowledge. As stated in the original opinion, we are not in possession of the facts as to why this witness was able to recognize and know the track of this horse any more than when a witness swears he knows a certain man and recognized him on a given occasion. Yet the fact remains the witness did so testify, and we know of no rule of law which would prevent him from so testifying in one instance and not in the other. It may seem incredible to some that one would so testify, yet if he does, this does not render it "opinion evidence" nor render it inadmissible. All the cases cited by appellant are cases where it was sought to make a comparison of tracks, as in the case of Ballenger v. State, 63 Tex.Crim. Rep., 141 S.W. Rep., 91, but in this case there was no attempt to compare the tracks found on the ground with any other tracks, consequently they are not in point, and we adhere to the original opinion.
The motion for rehearing is overruled.
Overruled.